Citation Nr: 1547562	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia and a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. R.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied reopening the claim for service connection for paranoid schizophrenia.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In a July 2013 decision, the Board reopened and remanded the claim for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA psychiatric examination for the acquired psychiatric disorder.  Although the Veteran's psychiatric disorder claim on appeal was initially adjudicated as a claim of service connection for paranoid schizophrenia, the September 2013 VA psychiatric examination report included additional psychiatric diagnoses, including anti-social personality disorder.  Therefore, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board recharacterized the Veteran's claim as a claim for service connection for a psychiatric disorder, to include paranoid schizophrenia and a personality disorder. 

The claim was remanded again in August 2014.  Review of the evidence of record reveals that the requested development has been completed.  As such, the Board finds there is no prejudice to the Veteran, and the Board may proceed with adjudication.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; his personality disorder (of itself) is not a compensable disability; and no chronic acquired psychiatric disability is shown to be related to his service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for service connection in February 2008.  The notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  The February 2008 notice included appropriate notice regarding disability ratings and effective dates. See Dingess/Hartman, 19 Vet. App. 473.  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran.  

Regarding the duty to assist in this case, all relevant documentation, including VA and private treatment records, Social Security Administration (SSA) records, lay statements, and the 2013 Board hearing transcript, has been secured.  All relevant facts have been developed.  The Veteran was afforded VA examination in September 2013 and an addendum opinion in December 2014.  The examination reports are of record.  Pursuant to the Board's August 2014 remand instructions the RO arranged for an addendum opinion in December 2014.  The Board acknowledges the Veteran's concerns about the adequacy of the VA opinions.  See e.g., June 2014 and October 2015 Appellant Briefs.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2013 and December 2014 examination reports reflect that relevant records were reviewed, and the Veteran was personally interviewed and examined by the September 2013 examiner.  To the extent it was uncertain whether the 2013 VA examiner reviewed the service treatment records, the 2014 examination report reflects an extensive review of the service treatment records.  The VA examination and opinions, read in conjunction are adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board finds that there was substantial compliance with the August 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Although the 2014 VA examination was signed by a psychologist, as discussed further below, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

There remains no issue as to the substantial completeness of the Veteran's claim decided below.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above. 

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes psychosis.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

For a chronic disease such as psychoses, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) . 

Service connection may also be established psychoses based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted for an acquired psychiatric disorder.  During the May 2013 Board hearing, the Veteran testified that he had a nervous breakdown in service and he felt that the problems he had in service continued after service until presently.  

The Veteran's service treatment records reflect mental health evaluation in service. Specifically, he was seen for mental health concerns in July 1968 after he was noted to have been tearing up the barracks that evening.  The initial impression was acute psychiatric illness.  However, after further hospital observation, no diagnosis was found.  Subsequently, in October 1969, the Veteran requested to see a psychiatrist twice.  The October 4, 1969 clinician indicated that the Veteran had a prior acute situational reaction; however, there are no additional service treatment records reflecting further psychiatric treatment or diagnoses. 

The Veteran was afforded a VA psychological examination in September 2013.  The examiner opined that the Veteran's schizophrenia did not first have onset in service and is not otherwise related to service.  His rationale included that records indicate the Veteran first received treatment for schizophrenia after service and the Veteran displayed behavior/emotional/mental health concerns prior to service.  Although the examiner indicated he reviewed the claims file, it was unclear if the examiner reviewed the Veteran's complaints and diagnoses as noted in the service treatment records.  Additionally, the Veteran's representative contended that the VA examination of September 2013 was inadequate regarding the review of service treatment records.  See June 2014 Appellant Brief.  Thus, the claim was remanded in August 2014 for a new VA examination.

The Veteran was afforded another VA opinion December 2014.  Although the report was signed by the psychologist, L.W., it was noted that two examiners, a psychiatrist and a psychologist rendered opinions after both reviewed the claims file.  

The examiner stated that the date of onset of the Veteran's schizophrenia was less likely than not while on active duty.  She further noted that there were no early manifestations of schizophrenia while on active duty.  According to the VA examiner, the medical literature indicates that schizophrenia is a mental health disorder with a strong genetic etiology, and numerous other environmental factors have been shown to be correlated with the development of schizophrenia in individuals with genetic risk.  Some of these factors include pre-natal influences such as malnutrition and maternal illness during pregnancy and early developmental factors such as exposure to stress during childhood.  She also noted that the medical literature also suggests that use of cannabis may be associated with onset of psychotic symptoms in individuals already at risk for the development of schizophrenia.  In summary, it was noted that schizophrenia etiology is strongly genetic, with numerous other environmental factors also playing a role, with the precise etiology for any particular individual undeterminable. 

The report includes discussion of the Veteran's history dating back to February 1961, when records indicate that the Veteran was referred for evaluation following frequent temper outbursts and provocative behavior at school.  The examiner noted that the Veteran's in-service hospitalization in July 1968, the Article 15 in August 1968, and normal separation examination in June 1969.  The examiner opined that the Veteran had documented pre-military behavioral problems including frequent temper outburst and provocative behaviors for which he was assessed at IU hospital.  She noted that the Veteran was presumed medically sound on his entrance exanimation and further noted that while on active duty, he exhibited inappropriate behaviors including breaking windows.  This behavior, she stated, is most consistent with his pre-military temper outbursts and provocative behaviors.  The Veteran was observed in the hospital and not found to have a psychiatric condition, and thus given an Article 15 for his destructive behaviors.  

Further, the examiner noted that documentation of any mental health problems is not found in the Veteran's service medical records (except for complaints related to leave in 1969 as described below).  His Report of Medical Examination at discharge does not document psychiatric illness and therefore there is no indication of a psychiatric condition at time of discharge.  The Veteran also denied mental health problems on his associated Report of Medical History and noted his health to be "excellent."  The Veteran then completed a health exam on November 14, 1969, shortly after discharge on which he documented that his behaviors that resulted in two-day observation in Germany took place while he was drunk.  Thus, the examiner concluded that the Veteran's July 1968 behavior was highly consistent with his pre-military temper outbursts and does not indicate a psychotic process or prodromal condition and noted that the Veteran later attributed his behavior to being drunk.

Regarding whether the Veteran's current schizophrenia is related to symptoms and signs that may have occurred within one year of his service separation in October 1969, the 2014 VA examiner opined that the date of onset of the Veteran's schizophrenia is less likely than not within one year of his separation from service in October 1969. She noted that the first hospitalization and first diagnosis appears to have been in March 1972.  After recounting the evaluations and statements by the Veteran between 1969 and 1980, the examiner determined that all available written medical evidence, including the Veteran's own written statements at times when his statements were not in the context of motivations for secondary gain, indicate that he was first diagnosed and hospitalized in March 1972, with some of the Veteran's other statements indicating he was first bothered by symptoms in 1971.  In any event, she noted that both dates are well after a year after he was discharged from the military in October 1969.

Lastly, the examiner opined that the Veteran's antisocial personality disorder was not caused by, temporarily exacerbated by, or permanently aggravated beyond its natural course by his military service in general or any superimposed disease or injury during service.  She reasoned that the only documented negative or unfavorable event during service for this Veteran appears to be that he was not granted his desired leave and that such an event would not exacerbate a personality disorder or permanently aggravate a personality disorder beyond its natural progression because personality disorders are not caused by a particular event that occurs during adulthood or even by a particular event that occurs during childhood or adolescence.  According to the examiner, by DSM-IV and DSM-5 definition, personality disorders are first evident in adolescence and do not develop in adulthood due to a particular event.  She opined that the Veteran's pattern of behavioral problems, indicative of personality disorder, was evident in childhood and adolescence as evidenced by the mental health services he received prior to the military.  In addition, she noted that the Veteran's military service records are silent for any traumatic events or any particularly difficult circumstances.  In summary, she noted that the current examiners were unable to find any military events that would exacerbate or permanently aggravate a personality disorder.

After review of the evidence, the Board finds that service connection for a psychiatric disorder is not warranted.  The Veteran has asserted that his symptoms of schizophrenia have been continuous since service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of schizophrenia beginning in service or since service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

The Board finds that the Veteran's history of continued symptoms of schizophrenia since active service is inconsistent with the other lay and medical evidence of record.  Indeed, the more contemporaneous medical history he gave after separation attributes his in-service behavior to being drunk.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  As specifically noted above, the in-service behavior was specifically determined to be most consistent with his pre-military temper outbursts and provocative behaviors.  Further, the December 2014 VA examiner opined that there were no early manifestations of schizophrenia while on active duty.

As described, the Veteran's reported symptoms during service do not support a diagnosis of schizophrenia during service or within one year of separation.  The earliest a diagnosis took place was 1972, almost three years after service.  The Board also finds it unlikely that the Veteran would not seek treatment for over two years following discharge had he been experiencing symptoms of schizophrenia at that time.  Thus, the weight of the evidence does not demonstrate continuity of symptomatology. 

As a chronic psychiatric disability was not noted in service or clinically noted post-service prior to 1972.  Consequently, service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(a)(b).  As a psychosis was not manifested in the first post service year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the September 2013 and December 2014 VA examiners' reports concluding that the Veteran does not have a current psychiatric disability related to service warrant substantial probative weight, as they reflect consideration of the findings and statements made by the Veteran throughout the pendency of this claim, and explain why the complaints and findings do not support a nexus between any current diagnosis of a psychiatric disability and the Veteran's service.  

The Veteran's representative has argued that the 2014 VA examiner did not explain the relevance of the comments regarding the etiology of schizophrenia to the Veteran's claim.  However, the examiner clearly stated that the onset of the Veteran's schizophrenia was less likely than not while on active duty and that there were no early manifestations of schizophrenia while on active duty.  She also noted that the Veteran was presumed medically sound on his entrance examination and the inappropriate behaviors including breaking windows that he exhibited while on active duty is most consistent with his pre-military temper outbursts and provocative behaviors, which she attributed to his antisocial personality disorder.  In light of the above along with the conclusion that the Veteran's personality disorder was not permanently aggravated by active service in general or any superimposed disability, the Board finds that VA examiners' opinion to be adequate.  Further, according to an August 1972 VA discharge summary, it was noted that the Veteran was pushed into an acute schizophrenic reaction by marijuana as a principal catalyst.

The Board finds that the service and post service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The VA opinions with clear explanation of rationale weighs heavily against a finding that any current acquired psychiatric disability is related to the Veteran's service. 

The Board notes that its August 2014 remand instructed that the claims file be reviewed and opinion provided by a psychiatrist, and that the December 2014 VA examination report was by a psychiatrist and psychologist, and signed by the psychologist.  However, the Board finds that there was substantial compliance with the August 2014 remand, as a psychologist like a psychiatrist is trained to recognize, ascertain the etiology of, and treat psychiatric disability.  The October 2015 Appellant Brief also stated that the psychologist didn't take into account a buddy statement by A. V. regarding the Veteran's mental state in service.  The December 2014 examination report reflects review of the claims file and opinion by a psychiatrist and familiarity with the record, notes all necessary findings, and includes an explanation of rationale that cites to the factual data.  The Board finds it to be adequate and that development for strict compliance with the Board's remand is not necessary. 

According to the October 2015 Appellant Brief, the Veteran asserts that his symptoms of schizophrenia began in service.  It was claimed that the totality of the Veteran's circumstances during his time in service show a clear path to the Veteran's diagnosis of schizophrenia.  Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus).  The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Here, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion regarding a psychiatric diagnosis (and its relationship to a known event in service).  A mental disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise. Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331 ; Jandreau, 492 F.3d 1372, 1377.  The etiology of a psychiatric disease is a matter of medical complexity.  The Veteran is a layperson and his is not competent to provide a medical opinion and his assertion has no probative value. 

As for other psychiatric diagnoses of record, the Board notes that post-service evidence reflects that the Veteran has been assessed as having a personality disorder, which is not a disease for which service connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality (to include personality disorder), by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpernter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); and VAOPGCPREC 82-90.  According to the October 2015 Appellant Brief, it is contended that the Veteran's behavior problems beginning in 1961 carried over into service and were documented as inconsistent and unstable at best during his time in the military.  Here, however, the Board finds no evidence of additional disability due to in-service aggravation of any personality disorder by superimposed disease or injury during service.  Significantly, the December 2014 VA examiner found that there was no evidence to suggest that the Veteran's existing personality disorder was aggravated beyond its natural progression by service. 

As the Veteran's personality disorder is not a compensable disability, and because a chronic acquired psychiatric disability is not shown to be related to the Veteran's behaviors in service, the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability, and the appeal in the matter must be denied.


ORDER

Service connection for a psychiatric disorder, to include paranoid schizophrenia and a personality disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


